Citation Nr: 0715263	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 5, 2000, 
for the award of service connection for residuals of prostate 
cancer.

2.  Entitlement to a temporary total rating based on the need 
for convalescence following surgeries for residuals of 
prostate cancer in May and July 1999.

3.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2002 and May 2003 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In January 2007, the veteran testified 
before the undersigned Acting Veterans Law Judge via video 
conference.  

The Board notes that the veteran offered testimony at his 
January 2007 hearing regarding four issues (i.e., entitlement 
to service connection for gastritis, a hernia, and depression 
and entitlement to an earlier effective date for a total 
rating based on individual unemployability (TDIU)) which, 
after a review of the record on appeal, the Board finds are 
not in appellate status. 

Specifically, as to entitlement to service connection for 
gastritis and a hernia, while in June 2003 the veteran filed 
a timely notice of disagreement to the May 2003 rating 
decision that denied these claims, his subsequent August 2003 
VA Form 9, Appeal to Board of Veterans' Appeals, specifically 
limited his appeal to his claim for a temporary total rating 
and his claim for an earlier effective date that were also 
denied in the May 2003 rating decision.  Therefore, these 
issues are not in appellate status.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2006) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case).  

Likewise, as to the claim for an earlier effective date for 
the total rating based on individual unemployability (TDIU), 
while in April 2005 the veteran filed a timely notice of 
disagreement to the March 2005 rating decision that granted 
the TDIU, no subsequent writing was thereafter received by VA 
following the September 2005 statement of the case which 
could act as a Substantive Appeal as to this issue.  Id.  
Therefore, this issue is also not in appellate status.  

Lastly, as to the claim of entitlement to service connection 
for depression, the Board notes that in a July 2003 rating 
decision the RO recharacterized the veteran's service 
connected PTSD to include depression and granted these 
psychiatric disorders a single 50 percent disability rating.  
Therefore, because the July 2003 rating decision granted the 
veteran the maximum benefit allowable by law or regulation, 
the Board also finds that this issue is not in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Therefore, the issues on appeal are as stated on the first 
page of this decision.  However, the Board finds that the 
veteran's January 2007 testimony acts as an application to 
reopen his claims for entitlement to service connection for 
gastritis and a hernia.  Therefore, since these issues are 
not currently developed or certified for appellate review, 
they are referred to the RO for appropriate action. 

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of prostate cancer was received on July 5, 2001, 
more than one year after his separation from active duty.

2.  Entitlement to service connection for residuals of 
prostate cancer had not yet been established at the time of 
the veteran's May and July 1999 surgeries or the periods of 
convalescence following those surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 5, 2000, 
for service connection for residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006).

2.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, 7104 (West 1991); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2004 and September 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The February 2004 
and September 2005 letters informed the veteran that, in 
order to substantiate his claim for a temporary total rating, 
he must submit evidence showing his service-connected 
disability required surgery necessitating convalescence for 
at least one month, surgery with severe postoperative 
residuals, or treatment with immobilization of one or more 
major joints.  The September 2005 letter informed the veteran 
that, in order to substantiate his claim for an earlier 
effective date, it is his responsibility to submit evidence 
showing he submitted a claim prior to the current effective 
date or medical evidence showing an earlier effective date is 
warranted.  Both letters informed the veteran that VA would 
assist him in obtaining records in the custody of a Federal 
department or agency.  The veteran was also specifically 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the February 2004 and 
September 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  

While the VCAA notice was not provided until after the 
appealed from rating decision, a September 2006 Supplemental 
Statement of the Case readjudicated the claims and thereafter 
provided him with yet an additional 60 days to submit more 
evidence thereby curing any timing error.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Board also recognizes that the notifications from the RO 
did not specifically comport with the recent decision of the 
Court in Dingess, supra.  However, because the veteran was 
provided adequate notification as to the type of evidence 
needed to establish entitlement to an earlier effective date 
and 38 C.F.R. § 4.30 benefits, the Board finds no prejudice 
to the veteran in rendering a final decision.  Therefore, 
further VCAA notice is not required.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims files, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this appeal for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Earlier Effective Date Claim

The veteran contends that the effective date for the grant of 
service connection for residuals of prostate cancer should be 
November 7, 1996, the date the law was changed to add 
prostate cancer to the list of diseases presumed to be due to 
herbicide exposure (see 61 Fed. Reg. 57,586 (1996)) or May 
24, 1999, the date he underwent surgery to remove his 
prostate gland.  See August 2002 statement in support of 
claim and the August 2003 letter.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran separated from military service in 
August 1971.  His original claim of entitlement to service 
connection for residuals of prostate cancer was received on 
July 5, 2001.  He was awarded service connection in a 
November rating decision effective from July 5, 2001.  In a 
subsequent November 2003 rating decision, the RO found the 
veteran's service connected residuals of prostate cancer 
effective from July 5, 2000. 

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to November 7, 1996, the date the law was changed to add 
prostate cancer to the list of presumptive diseases presumed 
to be due to herbicide exposure or May 24, 1999, the date he 
underwent surgery to remove his prostate gland, the record is 
devoid of any communication from the veteran between the time 
of his August 1971 separation from military service and 
July 5, 2001, indicating an intent or desire to file a claim 
of entitlement to service connection for residuals of 
prostate cancer.  In fact, the private treatment records 
showing his 1998 and 1999 treatment for what was eventually 
diagnosed as prostate cancer were not even obtained by the RO 
until August and October 2001 and the VA medical records do 
not show his complaints, diagnoses, or treatment related to 
prostate cancer until his November 2001 VA examination.  See, 
for example, 38 C.F.R. § 3.157(b)(1), (2), (3) (2006) (while 
VA treatment records can act as informal claims effective the 
date they are created, private treatment records can only act 
as informal claims effective the date they are actually 
received by VA).

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.") (Emphasis added).  
Therefore, since his service connection claim was received 
more than one year after his separation from military service 
on July 5, 2001, thus suggesting that a date later than 
July 5, 2001, should not have been the assigned effective 
date, there certainly is no evidence that would support an 
award of service connection effective prior to July 5, 2000.  
Hence, the claim is denied.

The Temporary Total Rating Claim

The veteran contends a temporary total rating should be 
granted for surgeries involving his prostate cancer that were 
conducted in May and July 1999.  The veteran asserts that 
when he had the May 1999 surgery, his physician told him the 
typical recuperation period was six months, but that his 
recuperation period actually extended beyond six months 
because he had complications with his bladder and had to 
undergo an additional surgery.  

VA regulations permit the assignment of a temporary total 
disability rating, without regard to other provisions of the 
rating schedule, ". . . when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that . . . treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence (Effective 
as to outpatient surgery March 1, 1989.)  (2) Surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  (Effective as to 
outpatient surgery March 1, 1989.) [Or,]  (3) Immobilization 
by cast, without surgery, of one major joint or more.  
(Effective as to outpatient treatment March 10, 1976.)"  38 
C.F.R. § 4.30 (Emphases added).

Review of the record reveals the veteran indeed underwent 
radical retropubic prostatectomy in May 1999 and was required 
to wear a catheter for six weeks following surgery.  After 
the catheter was removed, the veteran developed urinary 
retention, diagnosed with a constricture of the bladder neck, 
and underwent a second surgery in July 1999.  Following the 
second surgery, the veteran was required to wear a catheter 
for three weeks.  

However, as reported above, the effective date for the grant 
of entitlement to service connection for residuals of 
prostate cancer is no earlier then July 5, 2000.

Although the veteran underwent surgery on his prostate in May 
1999 and required additional surgery and extended 
convalescence, the Board finds entitlement to a temporary 
total rating pursuant to 38 C.F.R. § 4.30 is not warranted.  

In making this determination, the Board notes that it is 
clear that entitlement under the pertinent regulation is 
predicated on the establishment of service connection for the 
claimed disability at the time of treatment.  38 C.F.R. 
§ 4.30.  In this case, entitlement to service connection was 
not established until after the veteran underwent surgical 
treatment and there is no evidence showing he was still 
recuperating from those surgeries at any point after the date 
entitlement to service connection was made effective, i.e. 
July 5, 2001.  Therefore, a temporary total rating based on 
convalescence following surgeries in May and July 1999 under 
the provisions of 38 C.F.R. § 4.30 must denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above conclusions the Board also considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 5, 2000, for a grant of 
entitlement to service connection for residuals of prostate 
cancer is denied.

Entitlement to a temporary total rating based on the need for 
convalescence following surgeries for residuals of prostate 
cancer in May and July 1999 is denied.


REMAND

As to entitlement to a higher evaluation for PTSD, the 
veteran in March 2003 filed a timely notice of disagreement 
as to the August 2002 rating decision that granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  However, after granting a 30 percent disability 
rating in April 2003 and a 50 percent rating in July 2003, 
the RO mistakenly notified the veteran that this increase was 
a full grant of the benefit sought on appeal.  See AB, supra.  
A statement of the case addressing this issue was not issued 
by the RO.  See 38 C.F.R. § 19.29 (2006).  Since the Court 
has indicated that referral to the RO of an issue with which 
the veteran disagrees does not suffice, see Manlincon v. 
West, 12 Vet. App. 238 (1999), a remand is required.  

This issue is REMANDED to the RO for the following action:

As to the claim for a higher evaluation 
for PTSD, the RO/AMC should issue a 
statement of the case.  If, and only if, 
the veteran files a timely substantive 
appeal as to this issue should it be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

	(CONTINUED ON NEXT PAGE)




that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


